Citation Nr: 0310418	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  02-07 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of hyperactivity of the sympathetic nervous systems 
of the right lower extremity, currently rated 20 percent 
disabling.  

2.  Entitlement to service connection for spinal stenosis of 
the cervical spine.  

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.  

4.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities.  

5.  Entitlement to service connection for motor neuron 
disease of the cervical spine.  

6.  Entitlement to service connection for diffuse idiopathic 
skeletal hyperostosis.  

7.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from April 1966 to 
April 1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Nashville, Tennessee, Regional Office (RO).  

The appellant appears to raise, in a February 2000 statement, 
the issues of entitlement to increased ratings for a 
sympathetic nerve surgery scar on the right side of the 
abdomen and a Baker's cyst scar on the back of the right 
knee, and entitlement to a total disability rating based on 
individual unemployability due to service-connection 
disabilities.  These claims are not inextricably intertwined 
with the current claim and have not been developed for 
appellate consideration by the RO.  Therefore, this matter is 
referred to the RO for appropriate action.  




REMAND

The appellant asserts that his service-connected 
postoperative residuals of hyperactivity of the sympathetic 
nervous systems of the right lower extremity are more 
severely disabling than currently evaluated and therefore, 
warrant a higher rating.  He also argues that the lumbar 
sympathetic surgery he underwent during service for the 
hyperactivity of the sympathetic nervous system of the right 
lower extremity damaged or aggravated his central nervous 
system, which subsequently contributed to the development of 
reflex sympathetic dystrophy, along with spinal stenosis of 
the cervical spine, bilateral carpal tunnel syndrome, 
peripheral neuropathy of the upper extremities, motor neuron 
disease of the cervical spine, diffuse idiopathic skeletal 
hyperostosis, and sleep apnea.  

The appellant indicates that he has been awarded Social 
Security benefits because of his right leg disability, and he 
claims that two physicians, Dr. Holbrook and Dr. B. E. 
Goeckeritz, have stated that the disabilities for which he 
seeks service connection are related to reflex sympathetic 
dystrophy that resulted from the sympathetic surgery he 
underwent during service.  

VA has a duty to assist a veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2002).  the United States Court of Appeals 
for Veterans Claims (Court) has held that VA's duty to assist 
the veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which the veteran has referred and obtaining 
adequate VA medical examinations.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  

1.  The RO should contact the National 
Personnel Records Center in St. Louis, Mo., for 
the purpose of obtaining the appellant's 
service personnel records.  The desired records 
relate to active duty performed in the U. S. 
Army during the period from April 1966 to April 
1968.  If no such service personnel records can 
be found, or if they have been destroyed, 
specific confirmation of that fact should be so 
stated.  

2.  The RO should obtain from the Social 
Security Administration the records pertinent 
to the appellant's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.  

3.  The RO should contact Dr. Holbrook and Dr. 
B. E. Goeckeritz and request their medical 
records pertaining to their assessments of the 
appellant's right lower extremity disability 
and the etiology of his reflex sympathetic 
dystrophy, spinal stenosis of the cervical 
spine, bilateral carpal tunnel syndrome, 
peripheral neuropathy of the upper extremities, 
motor neuron disease of the cervical spine, 
diffuse idiopathic skeletal hyperostosis, and 
sleep apnea.  All records obtained should be 
associated with the claims file.  

4.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After the above requested actions have been completed, the RO 
should review the appellant's claims.  If the benefits sought 
on appeal remain denied, a supplemental statement of the case 
should be furnished to the appellant and his representative, 
and they should be afforded the appropriate period of time to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of the appellant's 
claims.  The appellant is not required to undertake any 
additional action until he receives further notification from 
VA.  



	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


